Title: To George Washington from Major General Philip Schuyler, 8 December 1775
From: Schuyler, Philip
To: Washington, George



Dear General
Albany Decr [8] 1775

I do myself the honor to advise your Excellency of my arrival here on the 7th Inst: should have wrote you yesterday but I was all day in conference with Sixty of the principal Sachems of the Six Nations. the matter was merely congratulatory and introductory to the business which they intend to open on monday, the substance of which I have not yet been able to learn.

Inclose you copys of letters from General Montgomery and Colo. Arnold together with one to your Excellency from the latter and one from Colo. Knox, I have wrote to Congress that the necessity of sending a Body of troops into Canada this Winter appear’d to me very urgent. I was happy to meet Colo. Knox at Fort George. I have made such an arrangement to get the Articles he wants at Fort George that I am confident they will arrive there in eight days from this and I shall take the advantage of the very first snow to send them to Cambridge, My baggage is still behind and therefore cannot send your Excellency the returns, but there is a Sufficiency of every thing Colo. Knox wanted except powder and Flints.
I am now in tolerable good health but I beleive a perfect restoration will not take place until the cold weather ceases.
Some of the prisoners have attempted to Escape, a Capn Robinson of the Emigrants offered the Capn of an Albany Sloop two hundred Guineas to carry him on board the Asia man of War. I shall request the Capn to made affidavid of it. I am Dear General Your Excellency’s most Obedt and most Humle Sert

Ph: Schuyler

